COURT OF 
APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-05-033-CV
  
  
IN RE DAVID L. SMITH                                                              RELATOR
 
  
------------
ORIGINAL 
PROCEEDING
------------
MEMORANDUM OPINION1
------------
        The 
court has considered relator's petition for writ of mandamus and/or prohibition, 
and request for a temporary stay of deposition and is of the opinion that relief 
should be denied.  Accordingly, relator's petition for writ of mandamus 
and/or prohibition and request for a temporary stay of deposition are denied.
        Relator 
shall pay all costs of this original proceeding, for which let execution issue.
  
 
                                                                  PER 
CURIAM
  
  

PANEL 
A:   CAYCE, C.J.; LIVINGSTON and HOLMAN, JJ.
 
LIVINGSTON, J., not 
participating.
 
DELIVERED: January 31, 2005


NOTES
1.  
See Tex. R. App. P. 47.4.